Citation Nr: 1549389	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  13-11 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service in the Regular Army from August 1980 to October 1984.  Subsequently, he joined the National Guard, and served on active duty from September 1985 to October 1991; from August 2005 to September 2006; and from May 2008 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of November 2010 2011.  In October 2012, the Veteran testified at an RO hearing before a Decision Review Officer (DRO).  In August 2013, the Veteran appeared at a Board hearing held at the RO before the undersigned (i.e., Travel Board hearing).  The issue was previously remanded in August 2014.  

In September 2015 the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2015). The requested opinion was received at the Board in November 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Obstructive sleep apnea had its onset in approximately 1999, between periods of active duty ending in October 1991 and beginning in August 2006.

2.  Obstructive sleep apnea increased in severity beyond natural progress during periods of active duty from 2005 to September 2006; and from May 2008 to April 2009.



CONCLUSION OF LAW

Pre-existing obstructive sleep apnea was aggravated by active service from August 2005 to September 2006, and from May 2008 to April 2009.  38 U.S.C.A. §§ 1101, 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this issue, no discussion of VA's duty to notify or assist is necessary.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

The Veteran seeks service connection for sleep apnea.  He acknowledges that he had sleep apnea diagnosed between periods of active duty, but claims that the condition was aggravated by active duty.  

The Board also notes that the evidence does not show that entrance examinations were undertaken prior to the Veteran's entrance onto active duty in August 2005 or May 2008, and the Veteran indicated in hearing testimony that entrance examinations were not obtained.  In such circumstances, the presumptions of soundness and aggravation do not apply.  Smith v. Shinseki, 24 Vet. App. 40 (2010) ("In the absence of [an entry] examination, there is no basis from which to determine whether the claimant was [sound at entry]."); Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (presumption of soundness "attaches only where there has been an induction examination in which the later-complained-of disability was not detected"); see 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Instead, the benefit of the doubt standard applies.  See Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  

On a VA examination in May 2007, the Veteran reported that sleep apnea had been diagnosed in 1999, in between military tours.  He stated that he was morbidly obese at the time, and had been placed on a CPAP machine, which was stopped in 2003, after he had lost tremendous amount of weight due to gastric bypass surgery.  In 2006, the Veteran began to notice his symptoms again.  He stated that he was scheduled for a sleep study later in May 2007, and was not currently being treated for sleep apnea.  Sleep polysomnography studies obtained in May 2007 and in June 2007 revealed obstructive sleep apnea.

A medical opinion from M. Pollock, M.D., dated in September 2009, included the conclusion that "the progression of the severity of [the Veteran's] sleep apnea occurred during his active duty service."  Specifically, Dr. Pollock stated that the Veteran had been diagnosed with obstructive sleep apnea in approximately 2000.  By 2003, he had improved, and remained off therapy from 2003 to 2005.  Symptoms recurred in approximately 2005, at which time he developed "moderate-severe" obstructive sleep apnea, which required resumption of treatment.  Sleep apnea worsened again by February 2007, as documented by a repeat sleep study.  Recently, he had been unable to tolerate treatment with a nasal CPAP.  

Service treatment records pertaining to his final period of active duty, from May 2008 to April 2009, include an October 2008 note that the Veteran did not have sleep apnea.  However, in December 2008, he reported a history of sleep apnea.  He said he had been seeing Dr. Pollock for sleep apnea, but did not currently have a CPAP machine.

On a VA examination in March 2010, the Veteran stated that the onset of sleep apnea had been in 2000, and had been diagnosed by a private physician while he was not on active duty.  He had been placed on a CPAP machine and had lost weight, and was able to stop using the CPAP.  He said that he had started back on the CPAP machine in June 2008 .  A sleep study was obtained in March 2010, which revealed moderate obstructive sleep apnea exacerbated to a severe degree during REM sleep.  The diagnosis was sleep apnea, controlled, stable, aggravated by marked obesity.

A VA opinion was obtained in July 2015, but this opinion simply stated that it was less likely than not that obstructive sleep apnea was incurred in or caused by in-service event because "Veteran's service records do not document the onset or aggravation beyond its normal progression of sleep apnea.  Veteran's sleep apnea began in 1999."  Unfortunately, this is an insufficient rationale, providing scarcely more information than the September 2009 opinion that concluded that "the progression of the severity of his sleep apnea occurred during his active duty service."  

In November 2015, the Board obtained a VHA opinion, provided by the Chief of the Pulmonary, Critical Care and Sleep Medicine section of a VA facility.  The physician stated he had reviewed materials available in the Veteran's electronic medical record, include treatment visits dating to approximately 2008, and VA examination reports and opinions.  

The physician noted that the Veteran's active medical problems included obesity, essential hypertension, chronic lumbar spine pain, bilateral hip replacements, for which he was maintained on chronic opioid medications, and major depression.  

The physician stated that obstructive sleep apnea was first diagnosed by a sleep test performed in approximately 1999, about 8 years after his separation from active duty.  He was given a home CPAP device and a recommendation for weight loss.  He underwent bariatric (gastric bypass) surgery in approximately 2002, leading to a considerable weight loss, followed by the cessation of CPAP without recurrence of sleep apnea symptoms for several years.  The Veteran stated that his symptoms of sleep apnea began to recur while he was on active duty in 2006.  According to the VHA physician, the record suggested that his weight was increasing during this time, a common occurrence after bariatric surgery.  He was not treated with a CPAP for these symptoms.  

He was discharged from active service in September 2006, and in May 20067, he weighed 262 pounds on a VA examination.  In May 2007, he underwent sleep testing (EEG polysomnography), which revealed severe obstructive sleep apnea, according to the report.  A month later, after further testing showed a "good response" to nasal CPAP, he was given a prescription for a home PAP device.  

The physician opined that it was at least as likely as not that obstructive sleep apnea permanently increased in severity during the Veteran's latter two periods of active duty, from August 2005 to September 2006; and from May 2008 to April 2009.  His opinion was based on the medical evidence showing that he had symptomatic sleep apnea, and that the severity of the condition was weight-dependent.  His weight increased and symptoms recurred and worsened while he was in service.  Thus, although his obstructive sleep apnea did not begin in service, and was not formally diagnosed in service, it at least as likely as not increased in severity during active duty, related to weight gain.  

The physician also concluded that it was at least as likely as not that the increase in severity during periods of active duty was not due to the natural progress of the disease.  He explained that this was based on his medical knowledge and published experience with obstructive sleep apnea, which could regress or even disappear with weight loss in some patients.  In the Veteran's case, the sleep apnea seemed to respond well to major weight loss after gastric bypass surgery, but recurred after weight began to increase again, with some of this gain occurring during active duty.  The physician also commented that weight was not the sole factor affecting sleep apnea progression, and that symptoms such as hypersomnolence associated with untreated obstructive sleep apnea could be magnified by depression-related insomnia, and by use of opioid medications, which the Veteran took for service-connected orthopedic pain.  

Given this opinion, when considered in light of the remainder of the evidence of record, the Board finds that the evidence is about evenly balanced as to whether pre-existing obstructive sleep apnea was aggravated by service, namely, the Veteran's periods of active duty from August 2005 to September 2006; and from May 2008 to April 2009.  With the application of the reasonable doubt doctrine, service connection for obstructive sleep apnea is warranted.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for obstructive sleep apnea is granted.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


